Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of U.S. Application Serial No. 16/081,692, filed August 31, 2018, which is a 35 U.S.C. § 371 national phase application of International Application Serial No. PCT/US2017/020315, filed March 2, 2017, which claims the benefit of and priority to U.S. Provisional Patent Application Serial No. 62/303,679, filed March 4, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 has been considered by the examiner.

Claim Status
Claims 1-16 are pending and under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aral (EP0172963 A1) in view of Soliman, Molecular Carcinogenesis 55:117-130, published online January 3, 2015, Surdashan, Biochem Biophys Res Commun. 2010 Sep 3; 399(4): 617–622, and Hamid, Cell. Mol. Life Sci. 66 (2009) 1700 – 1717. Soliman is cited in the parent case # 16/081,692.
Aral teaches a method of treatment of cancer or viral infection comprising administering an effective amount of a prostaglandins D2 analogue of the formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein X can represent an ethylene group or a cis-vinylene group and R1 can represent hydrogen atom or a straight or branched alkyl atom group of 1 to 4 carbon atoms. (See page 6, lines 1-5 bridging page 7, lines 4-6.) and (See page 30, lines 7-15.)  Moreover, Aral teaches compound of example 9 of the formula

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and the compound of Example 10 of the formula 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.(See page 11 and page 12.) The compounds can inhibit cell proliferation. (See page 31, line 1.)  Aral teaches compositions comprising the compound for parenteral administration such as ointment. (See page 74, lines 14-16.) Ointment reads on topical. Additionally, Aral teaches compositions comprising the compound can be for injection (See page 74, lines 2.)
	Aral does not teach the claimed compound of the formula (I) and the formula (II). Moreover, Aral does not teach human papillomavirus. 
	Soliman teaches COX-2 metabolizes arachidonoyl-ethanolamine to prostaglandins including, the J-series prostaglandins, which induce apoptosis by mechanisms including endoplasmic reticulum (ER) stress in non-melanoma skin cancer and other epithelial tumors overexpress COX-2. The LC-MS analysis showed that the novel J-series prostaglandins include 15-deoxyΔ12,14PGJ2-EA and Δ12PGJ2/PGJ2-EA, which are metabolites of AEA. (See Abstract.) Soliman teaches in tumor cells, moderate levels of ER stress are present due to increased proliferation rates, excessive protein processing, and limited energy. Therefore, a therapeutic approach is to expose the tumor cells to ER stress inducers to overload the ER machinery thereby inducing cell death. (See page 118, left column, first paragraph.) 
	Hamid teaches papillomaviruses infect epithelial cells and induce the formation of hyperproliferative lesions known as warts. Although most human papillomavirus infections produce benign lesions, some virus types are associated with the formation of malignant tumors. (See page 1700, left column, under Introduction Section.). Moreover, Hamid teaches HPVs are also associated with a range of other tumors, including cancer of the vulva, oral cancer and skin cancer. (See page 1701, left column, first paragraph.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify both of the compounds of Example 9 and Example 10 by replacing the ethyl group on the carboxamide group with a hydrogen group of Aral to give the claimed compound. One would have been motivated to do so because Aral teaches at that position which is position R1, Hydrogen atom and ethyl group are replaceable. One would reasonably expect the modified compound as a PGE2 analogue to give the claimed compound with success. 
	It would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Aral to include HPV to give Applicant’s claimed method. One would have been motived to do so because Aral’s compounds can be used for viral infection, because the modified compound of Example 9 which is 15-deoxyΔ12,14PGJ2-EA as a prostaglandin J series compound can be expected to induce cell death and apoptosis, and increase proliferation via ER stress as taught by Soliman, and also because Hamid teaches human papillomaviruses which can be associated with oral cancer and skin cancer infect epithelial cells and induce the formation of hyperproliferative lesions known as warts. One would reasonably expect the modified compound of Example 9 and the modified compound of Example 10 of Aral to effective treat HPV by inhibiting cell proliferation via the ER stress with success. The treatment of HPV encompasses both HPV is effected by endoplasmic reticulum (ER) stress and/or exhibits increased ER stress and HPV exhibits increased ER stress during the growth cycle of skin and/or oral cells.


Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aral (EP0172963 A1) in view of Soliman, Molecular Carcinogenesis 55:117-130, published online January 3, 2015 and Lind (US6,579,857 B1).
Aral teaches a pharmaceutical composition comprising at least one prostaglandins D2 analogue in association with a pharmaceutically acceptable carrier wherein the formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein X can represent an ethylene group or a cis-vinylene group and R1 can represent hydrogen atom or a straight or branched alkyl atom group of 1 to 4 carbon atoms. (See page 72, lines 1-5 bridging page 7, lines 4-6.) and (See page 30, lines 7-15.)  Moreover, Aral teaches compound of example 9 of the formula

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and compound of Example 10 of the formula

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (See page 11 and page 12.) Aral teaches the composition can be administered up to several times per day for the treatment of leukemia and viral infection. (See page 72, lines 17-19.) T.) Furthermore, Aral teaches ampoules each containing 1 mg of active material can be sued for injection. (See page 76, lines 7-11.) The ampoules are considered containers. 
	Aral does not teach a kit comprising a first container comprising a first pharmaceutical composition comprising the claimed compound of the formula (I) and a second container comprising second pharmaceutical composition comprising a second therapeutic and a pharmaceutically acceptable carrier. Moreover, Aral does not teach the second therapeutic is an agent used in antineoplastic or radiotherapy.
Soliman teaches COX-2 metabolizes arachidonoyl-ethanolamine to prostaglandins including, the J-series prostaglandins, which induce apoptosis by mechanisms including endoplasmic reticulum (ER) stress in non-melanoma skin cancer and other epithelial tumors overexpress COX-2. The LC-MS analysis showed that the novel J-series prostaglandins include 15-deoxyΔ12,14PGJ2-EA and Δ12PGJ2/PGJ2-EA, which are metabolites of AEA. (See Abstract.) Soliman teaches in tumor cells, moderate levels of ER stress are present due to increased proliferation rates, excessive protein processing, and limited energy. Therefore, a therapeutic approach is to expose the tumor cells to ER stress inducers to overload the ER machinery thereby inducing cell death. (See page 118, left column, first paragraph.)
Lind teaches a unit dose is formulated such that the first and second compositions are packaged together as a kit, but are not in admixture. A kit that includes each therapeutic agent packaged together in dosage form adds convenience to medical practitioners. Separate packaging of the two compositions permits administration by separate routes, at separate times, and/or at separate rates. Separate packaging also permits formulating each composition
uniquely, e.g., with its own carriers and preservatives, to optimize shelf life and the like. (See column 9, lines 29-38.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select 15-deoxyΔ12,14PGJ2-EA as one of the J-series prostaglandin-ethanolamides taught by Soliman that is an prostaglandin analogue out of the list of prostaglandin D2 analogues taught by Aral because Aral teaches the ethyl group on the carboxamide of the compound of Example 9 can be replaced with a hydrogen group and to further package the first ampoule that can contain an active that can be compound of Example 9 with a pharmaceutically acceptable carrier and a second ampoule that can contain the compound of Example 10 with a pharmaceutically acceptable carrier for treating cancer to give Applicant’s claimed method. One would have been motived by the fact that Aral teaches the ethyl group of the carboxamide of the compound of Example 9 can be replaced with a hydrogen atom and by the fact that Soliman teaches the modified compound of Example 9 of Aral is 15-deoxyΔ12,14PGJ2-EA that can be a prostaglandin D2 analogue and also by the fact that Lind teaches a unit dose is formulated such that the first and second compositions are packaged together as a kit and includes each therapeutic agent packaged together in dosage form adds convenience to medical practitioners. One would reasonably expect packaging each of the ampoules by Aral in kit to optimize shelf life of the formulation and to add convenience to medical practitioners. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628